In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00097-CV
                ___________________________

               HOWARD W. MCGEE, Appellant

                                V.

ABDIRAHMAN ABDIRIZAK D/B/A NFI TRANSPORTATION, Appellee



              On Appeal from the 96th District Court
                     Tarrant County, Texas
                 Trial Court No. 096-309162-19


            Before Sudderth, C.J.; Kerr and Birdwell, JJ.
          Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       The trial court signed an order on Appellee’s motion for summary judgment on

September 16, 2020, and Appellant’s motion for new trial extended the deadline to

file a notice of appeal to December 15, 2020. See Tex. R. App. P. 26.1(a) (setting out

deadlines to file notice of appeal). Appellant filed a notice of appeal several months

later, on April 6, 2021.

       Because a timely filed notice of appeal is required to invoke our jurisdiction,

Budri v. Humphreys, No. 02-20-00345-CV, 2020 WL 7393735, at *1 (Tex. App.—Fort

Worth Dec. 17, 2020, no pet.) (mem. op.), we notified Appellant of our concern that

we lack jurisdiction over the appeal and gave him 10 days to file a response showing

grounds for continuing the appeal. See Tex. R. App. P. 44.3 (providing that a court of

appeals must not dismiss an appeal for formal defects or irregularities in appellate

procedure without allowing a reasonable time to correct or amend the defects or

irregularities); see also Tex. R. App. P. 42.3(a) (providing for involuntary dismissal for

want of jurisdiction).

       Appellant has not responded. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

Delivered: May 20, 2021

                                             2
3